FILE COPY


                                  M A N D A T E

TO THE 207TH DISTRICT COURT of COMAL COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 2nd day of April,
2015, the cause upon appeal to revise or reverse your judgment between

ALBERT RODRIGUEZ MEDELLIN,                                                     Appellant,
                                            v.
THE STATE OF TEXAS,                                                             Appellee.
CAUSE NO. 13-13-00190-CR                                         (Tr.Ct.No. CR-2011-196)

was determined; and therein our said Court made its order in these words:

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgments of the trial court should be AFFIRMED. The

Court orders the judgments of the trial court AFFIRMED.

      We further order this decision certified below for observance.


                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 29th day of September, 2015.




                                                 Dorian E. Ramirez, CLERK